
	
		II
		110th CONGRESS
		1st Session
		S. 659
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend section 1477 of title 10, United States Code, to
		  provide for the payment of the death gratuity with respect to members of the
		  Armed Forces without a surviving spouse who are survived by a minor
		  child.
	
	
		1.Payment of death gratuity
			 with respect to members of the Armed Forces without a surviving spouse who are
			 survived by a minor childSection 1477 of title 10, United States
			 Code, is amended—
			(1)in subsection
			 (a), by inserting , subject to subsection (d), after
			 shall be paid;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting
			 after subsection (c) the following new subsection (d):
				
					(d)(1)In the case of a person
				covered by section 1475 or 1476 of this title who has no surviving spouse, but
				who has one or more surviving children (as prescribed by subsection (b)) under
				the age of 18 years who, after the death of the person, will be in the custody
				of a parent (as prescribed by subsection (c)) or brother or sister (as
				prescribed by subsection (a)) of the person, the death gratuity shall be paid
				to such parent, brother, or sister as designated by the person, whether in the
				full amount payable under section 1478 of this title or in such portion of such
				amount as the person shall specify.
						(2)If the amount of the death gratuity
				specified for payment under paragraph (1) is less than the full amount of the
				death gratuity payable under section 1478 of this title, the balance of the
				amount of the death gratuity shall be paid to or for the living survivors of
				the person concerned in accordance with paragraphs (2) through (5) of
				subsection (a).
						(3)An individual designated for the
				payment of death gratuity under paragraph (1) shall be treated as an eligible
				survivor for purposes of subsection
				(e).
						.
			
